Citation Nr: 1425471	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  94-03 316	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the left bicep, to include scars and neurological impairment, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a gunshot wound to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, to include muscle injury, neurological impairment, and scars, currently rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from May 1991 and July 1992 decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 1997, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to an increased rating for residuals of a gunshot wound to the left bicep, to include scars and neurological impairment, currently rated 10 percent disabling, entitlement to an increased rating for residuals of a gunshot wound to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling, and entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, to include muscle injury, neurological impairment, and scars, currently rated 10 percent disabling.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 1997 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that denied entitlement to an increased rating for residuals of a gunshot wound to the left bicep, to include scars and neurological impairment, currently rated 10 percent disabling, entitlement to an increased rating for residuals of a gunshot wound to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling, entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, to include muscle injury, neurological impairment, and scars, currently rated 10 percent disabling is vacated.  The remainder of the April 2012 Board decision remains undisturbed. 



                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




